Citation Nr: 0832199	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued a noncompensable 
evaluation for bilateral sensorineural hearing loss and a 10 
percent evaluation for tinnitus.  The veteran specifically 
disagreed with the evaluation assigned for his hearing loss 
disability only and subsequently perfected an appeal as to 
that issue. 


FINDINGS OF FACT

1.  The veteran's service-connected bilateral sensorineural 
hearing loss is manifested by hearing acuity at Level I, 
bilaterally.

2.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral sensorineural hearing 
loss requires frequent hospitalization, is unusual, or causes 
marked interference with employment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Here, the RO initially provided the 
veteran with VCAA notice in a July 2006 letter.  This letter 
informed the veteran of what evidence was required to 
substantiate his increased rating claim, and of the veteran's 
and VA's respective duties for obtaining evidence.  In an 
attachment to the March 2008 Supplemental Statement of the 
Case (SSOC), the RO advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  19 Vet. App. 473.     

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was not 
provided to the veteran.  See id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
"essential fairness" of the adjudication.  487 F.3d at 
889.  To do this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
37.

In this case, the Board acknowledges that the July 2006 VCAA 
letter sent to the veteran does not fully satisfy the 
requirements of Vazquez-Flores, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
For the reasons discussed below, the error did not affect the 
essential fairness of the adjudication of the claim.  

The Board finds that any notice error, such as the provision 
of notice for the increased rating claim after the initial 
decision by the agency of original jurisdiction (AOJ), did 
not affect the essential fairness of the adjudication because 
the appellant could be expected to understand what was needed 
to establish an increased rating from the July 2006 notice 
letter sent to him by the RO; the May 2007 Statement of the 
Case (SOC); and the March 2008 SSOC.  In particular, the July 
2006 letter informed the veteran of the need to submit 
evidence that his hearing loss disability had increased in 
severity.  The veteran was also informed of the Diagnostic 
Code requirements for an increased rating in both the SOC and 
the SSOC.  The SSOC further informed the veteran that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence he could 
submit.  Further, during a March 2008 VA examination, the 
veteran essentially informed the physician that his hearing 
has worsened when he indicated that he never "hears birds 
singing."  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory 38 U.S.C.A. § 
5103(a) notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his increased rating claim and given ample time 
to respond.  The information submitted by the veteran and the 
testimony provided by the veteran exemplifies the veteran's 
knowledge of what he had to demonstrate in order to acquire 
an increased rating for his disability.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication of the 
claim.

The Board observes that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the veteran's 
notification of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
and private medical records have been associated with the 
claims file.  The veteran was afforded four VA examinations, 
one of which he did not attend but was rescheduled.  The 
veteran was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
veteran did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He was given ample 
time in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  The veteran was provided with notice as to the 
medical evidence needed for an increased evaluation, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

The veteran's service-connected bilateral sensorineural 
hearing loss is currently assigned a noncompensable 
evaluation, pursuant to Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85.  The assignment of a disability evaluation for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85.  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d).  To evaluate the degree of disability for service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b).  That numeral will then be elevated to the 
next higher Roman numeral.  Id.  Each ear will be evaluated 
separately. Id.

The record contains a May 2005 medical examination report 
conducted by a private practitioner on behalf of the Social 
Security Administration.  The private practitioner diagnosed 
the veteran with bilateral severe to profound sensorineural 
hearing loss, and reported a speech reception threshold at 85 
decibels, bilaterally, and word recognition of 72 percent in 
the right ear, and 92 percent in the left ear.  While the 
results of the private evaluation provided some of the 
relevant data required by the VA, the examination findings 
are not usable for VA purposes because there is no indication 
that the Maryland CNC test was used for speech discrimination 
testing in accordance with 38 C.F.R. § 4.85.  

Further evidence relevant to the severity of the veteran's 
hearing loss disability includes a September 2006 VA 
audiological examination report.  However, after examining 
the veteran, the VA examiner indicated that the audiometric 
findings were unreliable and inconsistent.  The Board may not 
use unreliable findings to determine the current severity of 
the veteran's hearing loss.  Another VA examination was 
scheduled for February 2007, but the veteran failed to 
report.  The veteran requested an additional VA examination, 
which he underwent in June 2007; however, the audiometric 
test results were not interpreted.  The Board notes that it 
is precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See generally Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (where the Court held that the 
Board may not interpret graphical representations of 
audiometric data).  

In March 2008, the veteran underwent another VA audiological 
examination.  According to the March 2008 VA audiological 
examination report, pure tone thresholds, in decibels, were 
as follows: 




HERTZ



AVG
1000
2000
3000
4000
RIGHT
36.25
5
25
50
65
LEFT
35
5
20
60
55

Speech discrimination testing scores revealed speech 
recognition ability of 96 percent in the right ear, and 94 
percent in the left ear.  

Considering the March 2008 audiometric testing results, the 
veteran has level I hearing acuity, bilaterally.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100, Table VI.  The 
application of the Rating Schedule establishes that a 
noncompensable evaluation for bilateral sensorineural hearing 
loss is warranted under Diagnostic Code 6100, Tables VI, VII.  
The audiometric results of record do not reflect an 
exceptional pattern of hearing loss; thus, an alternative 
method for evaluating hearing impairment is not applicable.  
See 38 C.F.R. § 4.86.  Therefore, the Board finds that a 
compensable evaluation for bilateral sensorineural hearing 
loss is not warranted. 

In thus finding, the Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
hearing loss.  However, as was explained above, the 
assignment of disability ratings of hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric results 
are obtained.  Hence, the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann, 3 Vet. App. 345.  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

The preponderance of the evidence is against the veteran's 
increased rating claim for bilateral sensorineural hearing 
loss.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).    

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such 
an award is a finding that the case presents an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director if VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 277 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral hearing loss.  There is also no evidence showing 
that the bilateral hearing loss caused marked interference 
with employment.  Further, the evidence fails to show that 
the disability picture created by the bilateral sensorineural 
hearing loss is exceptional or unusual.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case.  


ORDER

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


